 

FS Investment Corporation II 8-K [fsicii-8k_052915.htm]

Exhibit 10.3

 



 

COOPER RIVER LLC
as Company

and

FS INVESTMENT CORPORATION II
as Investment Manager

 

 

 

AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT



 

 

Dated as of May 29, 2015

 



 

 

 

Amended and Restated INVESTMENT MANAGEMENT AGREEMENT, dated as of May 29, 2015
(this “Agreement”), between COOPER RIVER LLC, a Delaware limited liability
company (the “Company”), and FS INVESTMENT CORPORATION II, a Maryland
corporation (in such capacity, the “Investment Manager”). This Agreement amends
and restates in its entirety the Investment Management Agreement, dated as of
March 27, 2013, by and between the Company and the Investment Manager.

WHEREAS, the Company desires to engage the Investment Manager to provide the
services described herein, and the Investment Manager desires to provide such
services; and

WHEREAS, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Amended and Restated
Credit and Security Agreement dated as of May 29, 2015, as amended from time to
time (together with any agreements referred to therein, the “Credit Agreement”),
among the Company, the financial institutions and other lenders from time to
time party thereto (the “Lenders”), Citibank, N.A., as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Administrative Agent”), Citibank, N.A., acting through its Agency & Trust
division, as collateral custodian and as collateral agent, and Virtus Group, LP,
as collateral administrator.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the parties hereto hereby agree as follows:

1.                   Management Services.

The Investment Manager will provide the Company with the following services (in
accordance with and subject to the applicable requirements of, and the
restrictions and limitations set forth in, the Credit Agreement and the
Company’s amended and restated limited liability company agreement (the “LLC
Agreement”)):

(a)                 determining the specific Collateral Loans or other assets to
be purchased, otherwise acquired or sold by the Company, taking into
consideration the payment obligations of the Company on each Payment Date under
the Credit Agreement, such that expected distributions on the Collateral Loans
and other assets of the Company permit a timely performance of the payment
obligations by the Company under the Credit Agreement; provided that the
Investment Manager does not hereby guarantee the timely performance of such
payment obligations;

(b)                 effecting the purchase, other acquisition and sale of
Collateral Loans and all other assets of the Company;

(c)                 subject to the limitations set forth in the Credit
Agreement, negotiating with Obligors of the Collateral Loans as to proposed
amendments and modifications (including, but not limited to, extensions or
releases of collateral) of the documentation evidencing and governing the
Collateral Loans;

(d)                 making determinations with respect to the Company’s exercise
(including but not limited to any waiver) of any rights (including but not
limited to voting rights and rights arising in connection with the bankruptcy or
insolvency of an Obligor or the consensual or non-judicial restructuring of the
debt or equity of an Obligor) or remedies in connection with the Collateral
Loans and participating in the committees (official or otherwise) or other
groups formed by creditors of an Obligor;



 

 

 

(e)                 monitoring the ratings of the Collateral Loans;

(f)                  monitoring the Collateral Loans on an ongoing basis and
providing to the Agent and the Company or to any other Person designated by the
Company all information and data which is generated by, or reasonably accessible
to, the Investment Manager and which is required under the Credit Agreement or
requested by the Company in connection with the preparation of all reports,
certificates, schedules and other data which the Company is required to prepare
and deliver under the Credit Agreement, in the form and containing all
information required by the Credit Agreement, in sufficient time for the
Company, or the Person designated by the Company, to review such data and
prepare and deliver to the parties entitled thereto all such reports,
certificates, schedules and other data required by the Credit Agreement;

(g)                 determining whether any investment is an Eligible Loan,
determining whether the Concentration Limitations are exceeded, selecting (from
among the Collateral Loans whose Aggregate Principal Balance causes such
Concentration Limitations to be exceeded) the Collateral Loans, or portions
thereof, to be allocated to the Excess Concentration Amount, and revising such
allocations from time to time;

(h)                 determining whether any investment is a Broadly Syndicated
Loan, First Lien Obligation, Uni-tranche Collateral Loan, First Lien/Last Out
Obligation or Second Lien Obligation;

(i)                   subject to the limitations set forth in the Credit
Agreement, determining whether any payment will be made, and the amount thereof,
pursuant to Section 9.01 of the Credit Agreement (it being understood that
certain of such determinations will involve discretion on the part of the
Investment Manager, and others will be merely computational, all in accordance
with the procedures and limitations set forth in the Credit Agreement);

(j)                  managing the Company’s investments within the parameters
set forth in the Credit Agreement;

(k)                 complying with such other duties and responsibilities as may
be expressly required of the Investment Manager by the Credit Agreement;

(l)                   notifying the Administrative Agent and the Company in
writing within three (3) Business Days of an Event of Default under the Credit
Agreement to the extent a Responsible Officer of the Investment Manager has
actual knowledge of the occurrence thereof; and

(m)               delivering notices of borrowing and payment instructions to
the Administrative Agent and the Collateral Agent.

2

 



The Company agrees for the benefit of the Investment Manager and the
Administrative Agent to follow the lawful instructions and directions of the
Investment Manager in connection with the Investment Manager’s services
hereunder.

The Investment Manager shall use reasonable care in rendering its services
hereunder, using a degree of skill and attention no less than that which the
Investment Manager exercises with respect to comparable assets that it manages
for itself and for others in accordance with its existing practices and
procedures which the Investment Manager reasonably believes to be consistent
with those followed by institutional managers of national standing relating to
assets of the nature and character of Collateral Loans, except as expressly
provided otherwise in this Agreement or the Credit Agreement. The Investment
Manager shall comply with and perform all the duties and functions that have
been specifically delegated to it under this Agreement and the Credit Agreement.
The Investment Manager shall not be bound to follow any amendment to the Credit
Agreement, however, until it has received a copy of the amendment from the
Company or the Administrative Agent and, in addition, the Investment Manager
shall not be bound by any amendment to the Credit Agreement which adversely
affects in any material respects the obligations of the Investment Manager
unless the Investment Manager shall have consented thereto in writing. The
Company agrees that it will not permit any amendment to the Credit Agreement
that adversely affects the duties or liabilities of the Investment Manager to
become effective unless the Investment Manager has been given prior written
notice of such amendment and consented thereto in writing.

To the extent necessary or appropriate to perform all of the duties to be
performed by it hereunder, the Investment Manager shall have the power to
negotiate, execute and deliver all necessary documents and instruments on behalf
of the Company with respect to any Collateral Loan or other asset of the Company
and with respect to the rights and obligations of the Company under the Credit
Agreement.

The Investment Manager shall have no obligation to perform any duties other than
those specified herein or in the Credit Agreement.

The Investment Manager agrees to cooperate and assist in the servicing and
administration of the Collateral after the occurrence of a Collateral Manager
Event, including, without limitation, the delivery to the Administrative Agent
in an orderly and timely fashion of all records and information with respect to
the Collateral (provided that the Investment Manager may keep a copy of such
records and information for its own files).

2.                   Brokerage.

The Investment Manager shall use reasonable efforts to obtain the best prices
and execution for all orders placed with respect to the Collateral Loans, and
other assets of the Company, considering all circumstances. Subject to the
objective of obtaining best prices and execution, the Investment Manager may
take into consideration research and other brokerage services furnished to the
Investment Manager or its Affiliates by brokers and dealers which are not
Affiliates of the Investment Manager. Such services may be used by the
Investment Manager or its Affiliates in connection with its other advisory
activities or investment operations. The Investment Manager may aggregate sales
and purchase orders of securities placed with respect to the Collateral Loans,
and other assets of the Company, with similar orders being made simultaneously
for other accounts managed by the Investment Manager or with accounts of the
Affiliates of the Investment Manager, if in the Investment Manager’s sole
judgment such aggregation shall result in an overall economic benefit to the
Company taking into consideration the selling or purchase price, brokerage
commission and other expenses. In accounting for such aggregated order price,
commission and other expenses shall be averaged on a per position basis.

3

 



The Company acknowledges that the determination of any such economic benefit by
the Investment Manager is subjective and represents the Investment Manager’s
evaluation at the time that the Company will be benefited by better purchase or
sales prices, lower commission expenses and beneficial timing of transactions or
a combination of these and other factors. When any aggregate sales or purchase
orders occur, the objective of the Investment Manager (and any of its Affiliates
involved in such transactions) shall be to allocate the executions among the
accounts in an equitable manner.

Subject to the Investment Manager’s execution obligations described herein, the
Investment Manager is hereby authorized to effect client cross-transactions
where the Investment Manager causes a transaction to be effected between the
Company and another account advised by it or any of its Affiliates; provided
that, if and to the extent required by the Investment Advisers Act, such
authorization is terminable at the Company’s option without penalty, effective
upon receipt by the Investment Manager of written notice from the Company. In
addition, the Company hereby consents to, and authorizes the Investment Manager
to enter into, agency cross-transactions where it or any of its Affiliates acts
as broker for the Company and for the other party to the transaction, to the
extent permitted under applicable law; provided that the Company shall have the
right to revoke such consent at any time by written notice to the Investment
Manager.

All purchases and sales of Collateral Loans and other assets of the Company by
the Investment Manager on behalf of the Company shall be in compliance with
applicable laws.

3.                   The Representations and Warranties of the Company.

The Company represents and warrants to the Investment Manager that:

(a)                 the Company has been duly organized and is validly existing
under the laws of Delaware, has the full power and authority to own its assets
and the obligations proposed to be owned by it and to transact the business in
which it is presently engaged and is duly qualified under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires, or the performance of its obligations under this Agreement
and the Credit Agreement would require, such qualification, except for failures
to be so qualified, authorized or licensed that would not in the aggregate have
a material adverse effect on the business, operations, assets or financial
condition of the Company;

(b)                 the Company has full corporate power and authority to
execute, deliver and perform this Agreement, the Credit Agreement and all
obligations required hereunder and under the Credit Agreement, and the
performance of all obligations imposed upon it hereunder and thereunder;

4

 



(c)                 this Agreement has been duly authorized, executed and
delivered by it and constitutes its valid and binding obligation, enforceable in
accordance with its terms except that the enforceability thereof may be subject
to (i) bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws now or hereafter in effect relating to
creditors’ rights and (ii) general principles of equity (regardless of whether
such enforcement is considered in a proceeding in equity or at law);

(d)                 no consent, approval, authorization or order of or
declaration or filing with any government, governmental instrumentality or court
or other person is required for the performance by the Company of its duties
hereunder, except such as have been duly made or obtained;

(e)                 neither the execution and delivery of this Agreement nor the
fulfillment of the terms hereof conflicts with or results in a material breach
or violation of any of the material terms or provisions of or constitutes a
material default under (i) the Company’s certificate of formation, operating
agreement or other constituent documents, (ii) the terms of any material
indenture, contract, lease, mortgage, deed of trust, note, agreement or other
evidence of indebtedness or other material agreement, obligation, condition,
covenant or instrument to which the Company is a party or is bound, (iii) any
statute applicable to the Company or (iv) any law, decree, order, rule or
regulation applicable to the Company of any court or regulatory, administrative
or governmental agency, body or authority or arbitrator having or asserting
jurisdiction over the Company or its properties, and which would have a material
adverse effect upon the performance by the Company of its duties under this
Agreement;

(f)                  neither the Company nor any of its Affiliates are in
violation of any U.S. federal or state securities law or regulation promulgated
thereunder and there is no charge, investigation, action, suit or proceeding
before or by any court or regulatory agency pending or, to the best knowledge of
the Company, threatened that would have a material adverse effect upon the
performance by the Company of its duties under this Agreement;

(g)                 the Company has not engaged in any transaction that would
result in the violation of, or require registration as an investment company
under, the Investment Company Act;

(h)                 the Company is not required to register as an “investment
company” under the Investment Company Act; and

(i)                   there is no charge, investigation, action, suit or
proceeding before or by any court pending or, to the best knowledge of the
Company, threatened that, if determined adversely to the Company, would have a
material adverse effect upon the performance by the Company of its duties under,
or on the validity or enforceability of, this Agreement or the provisions of the
Credit Agreement applicable to the Company thereunder.

5

 



4.                   Representations and Warranties of the Investment Manager.

The Investment Manager represents and warrants to the Company that:

(a)                 the Investment Manager is duly organized and validly
existing under the laws of Maryland and has the full power and authority to
transact the business in which it is presently engaged and is duly qualified
under the laws of each jurisdiction where the conduct of its business requires,
or the performance of its obligations under this Agreement and the provisions of
the Credit Agreement applicable to the Investment Manager would require, such
qualification, except for failures to be so qualified, authorized or licensed
which would not in the aggregate have a material adverse effect on the business,
operations, assets or financial condition of the Investment Manager, or on the
ability of the Investment Manager to perform its obligations under, or on the
validity or enforceability of, this Agreement and the applicable provisions of
the Credit Agreement;

(b)                 the Investment Manager has full power and authority to
execute and deliver this Agreement and to perform all of its obligations
hereunder and under the Credit Agreement;

(c)                 this Agreement has been duly authorized, executed and
delivered by the Investment Manager and constitutes a valid and binding
agreement of the Investment Manager, enforceable against it in accordance with
its terms, except that the enforceability thereof may be subject to (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights and (ii) general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law);

(d)                 neither the Investment Manager nor any of its Affiliates is
in violation of any federal or state securities law or regulation promulgated
thereunder or any material listing requirements of any exchange on which it is
listed and there is no charge, investigation, action, suit or proceeding before
or by any court, exchange or regulatory agency pending or, to the best knowledge
of the Investment Manager, threatened, that in either case would have a material
adverse effect upon the performance by the Investment Manager of its duties
under this Agreement;

(e)                 neither the execution and delivery of this Agreement, nor
the performance of the terms hereof or the provisions of the Credit Agreement
applicable to the Investment Manager, conflicts with or results in a material
breach or violation of any of the material terms or provisions of, or
constitutes a material default under, (i) its articles of incorporation, bylaws
or other constituent document, (ii) the terms of any material indenture,
contract, lease, mortgage, deed of trust, note agreement or other evidence of
indebtedness or other material agreement, obligation, condition, covenant or
instrument to which the Investment Manager is a party or is bound, (iii) any
statute applicable to the Investment Manager or (iv) any law, decree, order,
rule or regulation applicable to the Investment Manager of any court or
regulatory, administrative or governmental agency, body or authority or
arbitrator having or asserting jurisdiction over the Investment Manager or its
properties, and which would have, in the case of any of clauses (ii) through
(iv) of this paragraph (e), a material adverse effect upon the performance by
the Investment Manager of its duties under this Agreement or the provisions of
the Credit Agreement applicable to the Investment Manager; and

6

 



(f)                  no consent, approval, authorization or order of or
declaration or filing with any government, governmental instrumentality or court
or other person is required for the performance by it of its duties hereunder,
except such as have been duly made or obtained.

5.                   Expenses.

The Investment Manager shall pay all expenses and costs (including salaries,
rent and other overhead) incurred by it in connection with its services under
this Agreement; provided that the Investment Manager shall not be liable for and
the Company shall be responsible for the payment of (i) expenses and costs of
legal advisers (including reasonable expenses and costs associated with the use
of internal legal counsel of the Investment Manager), consultants and other
professionals retained by the Company or by the Investment Manager, on behalf of
the Company, in connection with the services provided by the Investment Manager
pursuant to this Agreement and the Credit Agreement, (ii) the reasonable cost of
asset pricing and asset rating services, and accounting, programming and data
entry services that are retained in connection with services of the Investment
Manager under this Agreement, (iii) travel expenses (airfare, meals, lodging and
other transportation) incurred by the Investment Manager as is reasonably
necessary in connection with the selection of Collateral Loans and the
negotiation, documentation, default or restructuring of any Collateral Loan, and
(iv) any extraordinary costs and expenses incurred by the Investment Manager in
the performance of its obligations under this Agreement and the Credit
Agreement. To the extent that such expenses are incurred in connection with
obligations that are also held by the Investment Manager, the Investment Manager
shall allocate the expenses among the accounts in a fair and equitable manner.
Any amounts payable pursuant to this Section 5 shall be reimbursed by the
Company to the extent funds are available therefor and payable as an
Administrative Expense in accordance with the Priority of Payments.

6.                   Fees.

(a)                 The Company shall pay to the Investment Manager, for
services rendered and performance of its obligations under this Agreement fees
which are payable in arrears on each Payment Date (subject to availability of
funds and the conditions set forth in Section 9.01(a)(i)(B) or (H) of the Credit
Agreement) in an amount equal to 0.35% per annum of the Aggregate Principal
Balance of all Eligible Loans and the principal balance of any Eligible
Investments on deposit in the Principal Collection Account, measured as of the
Determination Date immediately preceding such Payment Date (the “Management
Fee”). The Management Fee will be calculated on the basis of a calendar year
consisting of 360 days and the actual number of days elapsed.

7

 



(b)                 [Reserved].

(c)                 The Investment Manager may, in its sole discretion, (i)
waive all or any portion of the Management Fee or (ii) defer all or any portion
of the Management Fee. Such deferred amounts will become payable on the next
Payment Date in the same manner and priority as their original characterization
would have required unless deferred again.

(d)                 If this Agreement is terminated pursuant to Section 11
hereof or otherwise, the Management Fee calculated as provided in Section 6(a)
hereof shall be prorated for any partial periods between Payment Dates during
which this Agreement was in effect and shall be due and payable, along with any
deferred Management Fee, on the first Payment Date following the effective date
of such termination.

(e)                 The Management Fee will be payable from the Company’s assets
in accordance with the terms of the Credit Agreement. If on any Payment Date
there are insufficient funds to pay the Management Fee then due in full, the
amount not so paid shall be deferred without interest and shall be payable on
the next Payment Date, if any, on which any funds are available therefor in
accordance with the Priority of Payments, as provided in the Credit Agreement.

7.                   Non-Exclusivity.

The services of the Investment Manager to the Company are not to be deemed
exclusive, and the Investment Manager shall be free to render asset management
or management services to other Persons (including Affiliates, other investment
companies, and clients having objectives similar to those of the Company). It is
understood and agreed that the officers and directors of the Investment Manager
may engage in any other business activity or render services to any other Person
or serve as partners, officers or directors of any other firm or corporation.
Notwithstanding the foregoing, it is understood and agreed that the Investment
Manager will at no time render any services to, or in any way participate in the
organization or operation of, any investment company or other entity if such
actions would require the Company to register as an “investment company” under
the Investment Company Act. Subject to Section 9 hereof, it is understood and
agreed that information or advice received by the Investment Manager and
officers or directors of the Investment Manager hereunder shall be used by such
organization or such persons to the extent permitted by applicable law.

8.                   Conflicts of Interest.

The Investment Manager may, subject to applicable legal requirements and the
Credit Agreement, direct the Company (i) to acquire (whether by purchase,
contribution or otherwise) any Collateral Loans for the Company from the
Investment Manager or any of its Affiliates as principal or (ii) to sell or
distribute any Collateral Loans for the Company to the Investment Manager or any
of its Affiliates as principal; provided that any such purchase and sale shall
be on terms no less favorable to the Company than as would be obtained on an
arm’s length basis.

Notwithstanding the provisions of the preceding paragraph, various potential and
actual conflicts of interest may arise from the overall investment activity of
the Investment Manager and its Affiliates. The Investment Manager, its
Affiliates and their respective clients may invest in obligations that would be
appropriate for inclusion in the Company’s assets. Such investments may be
different from those made on behalf of the Company. The Investment Manager and
its Affiliates may have ongoing relationships with Obligors and may own equity
or debt obligations issued by Obligors. The Investment Manager and its
Affiliates and the clients of the Investment Manager or its Affiliates may
invest in obligations that are senior to, or have interests different from or
adverse to, the Collateral Loans of the Company. The Investment Manager may
serve as Investment Manager for, invest in, or be affiliated with, other
entities organized to issue collateralized debt obligations secured by loans,
high-yield debt securities, or other debt obligations. The Investment Manager
may at certain times be simultaneously seeking to purchase or sell investments
for other entities for which it serves as Investment Manager, or for its clients
and Affiliates, and selecting such investments as Collateral Loans for the
Company. Furthermore, the Investment Manager and/or its Affiliates may make an
investment on their behalf or on behalf of any account that they manage or
advise without offering the investment opportunity to the Company or making an
investment on behalf of the Company.

8

 



The Company hereby acknowledges the various potential and actual conflicts of
interest that may exist with respect to the Investment Manager; provided that
nothing in this Section 8 shall be construed as altering the duties of the
Investment Manager as set forth in this Agreement, the Credit Agreement or the
requirements of any law, rule, or regulation applicable to the Investment
Manager.

9.                   Records; Confidentiality.

The Investment Manager shall maintain appropriate books of account and records
relating to services performed hereunder, and such books of account and records
shall be accessible for inspection by a representative of the Company, the
Administrative Agent, and independent accountants appointed by the Company at a
mutually agreed time during normal business hours and upon not less than ten
(10) days’ prior notice.

At no time will the Investment Manager make a public announcement concerning the
Credit Agreement, the Investment Manager’s role hereunder or any other aspect of
the transactions contemplated by this Agreement and the Credit Agreement absent
the written consent of the Company.

The Investment Manager shall, and shall cause its Affiliates to, keep
confidential any and all information obtained in connection with the services
rendered hereunder and shall not disclose any such information to non-affiliated
third parties except (i) with the prior written consent of the Company, (ii) as
required by law, regulation, court order or the rules or regulations of any self
regulating organization, body or official having jurisdiction over the
Investment Manager, (iii) to its professional advisers, (iv) such information as
shall have been publicly disclosed other than in violation of this Agreement,
(v) the identification of the Company as a client of the Investment Manager,
(vi) information related to the performance of the Investment Manager,
(vii) information furnished in connection with any successor investment manager
or assignee, or any agent that has been assigned duties in accordance with this
Agreement, or (viii) such information that was or is obtained by the Investment
Manager on a non-confidential basis; provided that the Investment Manager does
not know or have reason to know, after due inquiry, of any breach by such source
of any confidentiality obligations with respect thereto. For purposes of this
Section 9, the Administrative Agent shall in no event be considered a
“non-affiliated third party,” and the Investment Manager may disclose any of the
aforementioned information to the Administrative Agent insofar as such
information relates to the Company’s performance of its obligations under the
Credit Agreement.

9

 



10.                Term.

This Agreement shall become effective on the date hereof and shall continue
unless terminated as hereinafter provided.

11.                Termination.

(a)                 This Agreement may be terminated, and the Investment Manager
may be removed, without payment to the Investment Manager of any penalty, for
cause upon prior written notice by the Company, acting with the consent of the
Administrative Agent; provided that such notice may be waived by the Investment
Manager. For this purpose, “cause” will mean the occurrence of any of the
following events or circumstances:

(i)                   the Investment Manager’s breach, in any respect, of any
provision of this Agreement or the Credit Agreement applicable to it (except for
any breach that has not had, and could not reasonably be expected to have, a
material adverse effect on the Company or the Administrative Agent) and the
Investment Manager’s failure to cure such breach within 30 days of a Responsible
Officer of the Investment Manager becoming aware of, or receiving notice of, the
occurrence of such breach;

(ii)                 the Investment Manager’s intentional breach of any
provision of this Agreement or the Credit Agreement applicable to it relating to
the Investment Manager’s or the Company’s obligation to comply with any material
provision of this Agreement or the Credit Agreement applicable to it, and the
Investment Manager’s failure to cure such breach within 15 days of the
occurrence of such breach;

(iii)                the failure of any representation, warranty, certification
or statement made or delivered by the Investment Manager in or pursuant to this
Agreement or the Credit Agreement to be correct in any material respect when
made, which failure (a) could reasonably be expected to have a material adverse
effect on the Administrative Agent and (b) is not corrected by the Investment
Manager within 30 days of its receipt of notice from the Company or the
Administrative Agent of such failure, unless, if such failure is not capable of
being cured in 30 days but is curable within 90 days, the Investment Manager has
taken action that the Investment Manager in good faith believes will remedy, and
does in fact remedy, such failure within 90 days after notice of such failure
being given to the Investment Manager;

10

 



(iv)               the Investment Manager (1) is dissolved (other than pursuant
to a consolidation, amalgamation or merger), (2) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (3) becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due, (4) makes a general assignment, arrangement or composition with
or for the benefit of its creditors, (5) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property or (6) is
adjudicated as insolvent or bankrupt, or a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Investment
Manager, or appointing a receiver, liquidator, assignee, or sequestrator (or
other similar official) of the Investment Manager or of any substantial part of
its property, and the continuance of any such decree or order unstayed and in
effect for a period of 60 consecutive days;

(v)                 the occurrence of an Event of Default under the Credit
Agreement that results from any breach by the Investment Manager of its duties
under the Credit Agreement or this Agreement; or

(vi)               the occurrence of an act by the Investment Manager that
constitutes fraud or criminal activity in the performance of its obligations
under this Agreement, or the Investment Manager being indicted for a criminal
offense materially related to its business of providing asset management
services.

If any such event occurs, the Investment Manager shall give prompt written
notice thereof to the Company and the Administrative Agent promptly upon a
Responsible Officer of the Investment Manager becoming aware of the occurrence
of such event.

(b)                 The Investment Manager shall have the right to terminate
this Agreement only upon 90 days prior written notice to the Company and the
Administrative Agent, and this Agreement shall terminate automatically in the
event of its assignment by the Investment Manager which is not made in
accordance with Sections 13 and 17 of this Agreement.

(c)                 This Agreement shall be automatically terminated in the
event that the Company determines in good faith that the Company or the
Company’s asset portfolio has become required to be registered under the
provisions of the Investment Company Act.

(d)                 Within 30 days of the resignation or removal of the
Investment Manager, the Company may appoint a successor investment manager;
provided that such appointment is subject to the prior approval of the
Administrative Agent.

(e)                 Nothing in this Section 11 or any other provision of this
Agreement shall be deemed to be a limitation on whether a Collateral Manager
Event has occurred or is continuing under the Credit Agreement or affect the
rights and remedies of the Collateral Agent or the Administrative Agent
thereunder.

11

 



12.                Action Upon Termination.

(a)                 Upon the effective termination of this Agreement, the
Investment Manager shall as soon as practicable:

(i)                   deliver to the Company all property and documents of the
Company or otherwise relating to the Company’s assets then in the custody of the
Investment Manager; and

(ii)                 deliver to the Administrative Agent an account with respect
to the books and records delivered to the Administrative Agent or the successor
investment manager appointed pursuant to Section 11(d).

Notwithstanding such termination, the Investment Manager shall remain liable to
the extent set forth herein (but subject to Section 13 hereof) for its acts or
omissions hereunder arising prior to termination and for any expenses, losses,
damages, liabilities, demands, charges and claims (including reasonable
attorney’s fees) in respect of or arising out of a breach of the representations
and warranties made by the Investment Manager in Section 4 hereof or from any
failure of the Investment Manager to comply with the provisions of this Section
12.

(b)                 The Investment Manager agrees that, notwithstanding any
termination, it shall reasonably cooperate in any suit, action or proceeding
relating to this Agreement (each, a “Proceeding”) arising in connection with
this Agreement, the Credit Agreement or any of the Company’s assets (excluding
any such Proceeding in which claims are asserted against the Investment Manager
or any Affiliate of the Investment Manager) so long as the Investment Manager
shall have been offered reasonable security, indemnity or other provisions
against the cost, expenses and liabilities that might be incurred in connection
therewith and a reasonable per diem fee.

13.                Liability of Investment Manager; Delegation.

(a)                 The Investment Manager assumes no responsibility under this
Agreement other than to render the services called for hereunder and under the
terms of the Credit Agreement made applicable to it pursuant to the terms of
this Agreement. The Investment Manager shall not be responsible for any action
of the Company in declining to follow any advice, recommendation or direction of
the Investment Manager. The Investment Manager shall have no liability to the
Administrative Agent or other creditors of the Company, for any error of
judgment, mistake of law, or for any loss arising out of any investment, or for
any other act or omission in the performance of its obligations to the Company
except for liability to which it would be subject by reason of willful
misconduct or gross negligence in performance of its obligations hereunder. The
Investment Manager may delegate to an agent selected with reasonable care, which
shall include any Person that is party to a sub-advisory agreement with the
Investment Manager or any of its Affiliates as of the date hereof, any or all
duties (other than its asset selection or trade execution duties) assigned to
the Investment Manager hereunder; provided that no such delegation by the
Investment Manager of any of its duties hereunder shall relieve the Investment
Manager of any of its duties hereunder nor relieve the Investment Manager of any
liability with respect to the performance of such duties. For the avoidance of
doubt, asset selection and trade execution duties shall include the services
described in Section 1(a) hereof.

12

 



Notwithstanding the above and Section 17, the Investment Manager shall be
permitted to assign any or all of its rights and delegate any or all of its
obligations to FS Investment Corporation or to an Affiliate of the Investment
Manager that is reasonably acceptable to the Administrative Agent and that (i)
will professionally and competently perform duties similar to those imposed upon
the Investment Manager under this Agreement and (ii) is legally qualified and
has the capacity to act as the Investment Manager under this Agreement. The
Investment Manager shall not be liable for any consequential damages hereunder.

(b)                 The Company shall reimburse, indemnify and hold harmless the
Investment Manager, its directors, officers, agents and employees and any of its
Affiliates from any and all expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever (including reasonable attorneys’
fees and expenses), as are incurred in investigating, preparing, pursuing or
defending any claim, action, proceeding or investigation with respect to any
pending or threatened litigation caused by, or arising out of or in connection
with, any acts or omissions of the Investment Manager, its directors, officers,
stockholders, agents and employees made in good faith and in the performance of
the Investment Manager’s duties under this Agreement or the Credit Agreement
except to the extent resulting from such person’s willful misconduct or gross
negligence with respect to its duties hereunder or thereunder. The Investment
Manager, its directors, officers, stockholders, agents and employees may consult
with counsel and accountants with respect to the affairs of the Company and
shall be fully protected and justified, to the extent allowed by law, in acting,
or failing to act, if such action or failure to act is taken or made in good
faith and is in accordance with the advice or opinion of such counsel or
accountants. Notwithstanding anything contained herein to the contrary, the
obligations of the Company under this Section 13(b) shall be payable from the
Company’s assets and are subject to the availability of funds.

(c)                 The Investment Manager shall reimburse, indemnify and hold
harmless the Company, its members, manager, officers, agents and employees from
any and all expenses, losses, damages, liabilities, demands, charges and claims
of any nature whatsoever (including reasonable attorneys’ fees and expenses), as
are incurred in investigating, preparing, pursuing or defending any claim,
action, proceeding or investigation with respect to any pending or threatened
litigation caused by, or arising out of or in connection with, (i) any acts or
omissions of the Investment Manager constituting bad faith, willful misconduct,
gross negligence or reckless disregard of its duties under this Agreement or
under the Credit Agreement and (ii) any breach of the representations and
warranties made by the Investment Manager in Section 4 hereof.

13

 



14.                Obligations of Investment Manager.

Unless otherwise required by any provision of the Credit Agreement or this
Agreement or by applicable law, the Investment Manager shall not intentionally
take any action, which it knows or should know would (a) materially adversely
affect the Company for purposes of United States federal or state law or any
other law known to the Investment Manager to be applicable to the Company, (b)
require registration of the Company or the Company’s assets as an “investment
company” under the Investment Company Act, (c) not be permitted under the
Company’s operating agreement or certificate of formation (including, but not
limited to, Section 9 thereof), (d) cause the Company to violate the terms of
the Credit Agreement, (e) subject the Company to federal, state or other income
taxation or (f) adversely affect the interests of the Administrative Agent in
any material respect (other than as permitted or required hereunder or under the
Credit Agreement, including, without limitation, as may result from the
performance of any Collateral Loan), it being understood that in connection with
the foregoing the Investment Manager will not be required to make any
independent investigation of any facts or laws not otherwise known to it in
connection with its obligations under this Agreement and the Credit Agreement or
the conduct of its business generally. The Investment Manager covenants that it
shall comply in all material respects with all laws and regulations applicable
to it in connection with the performance of its duties under this Agreement and
the Credit Agreement. Notwithstanding anything in this Agreement, the Investment
Manager shall not take any discretionary action that would reasonably be
expected to cause an Event of Default under the Credit Agreement. The Investment
Manager covenants that it shall not fail to correct any known misunderstandings
regarding the separate identity of the Company and shall not identify itself as
a division or department of the Company.

15.                No Partnership or Joint Venture.

The Company and the Investment Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Investment Manager’s relation to the Company shall be deemed to be that of an
independent contractor.

16.                Notices.

Any notice under this Agreement shall be in writing and sent by facsimile,
confirmed by telephonic communication, or addressed and delivered or mailed
postage paid to the other party at such address as such other party may
designate for the receipt of such notice. Until further notice to the other
party it is agreed that the address of the Company and the Administrative Agent
for this purpose shall be as specified pursuant to Section 12.02 of the Credit
Agreement, and the address of the Investment Manager for this purpose shall be:

FS Investment Corporation II

201 Rouse Boulevard

Philadelphia, Pennsylvania 19112

Attention: Gerald F. Stahlecker

Telephone: (215) 495-1169

Facsimile: (215) 222-4649

Electronic Mail: jerry.stahlecker@franklinsquare.com

 

14

 



 

All notices are to be effective in accordance with Section 12.02 of the Credit
Agreement.

17.                Succession/Assignment.

This Agreement shall inure to the benefit of and be binding upon the successors
to the parties hereto. Except in connection with a Permitted Equityholder
Transaction, no assignment of this Agreement by the Investment Manager
(including, without limitation, a change in control or management of the
Investment Manager which would be deemed an “assignment” under the Investment
Advisers Act) shall be made without the consent of the Company and the
Administrative Agent.

18.                Conflicts with the Credit Agreement.

Subject to the provisions of Section 1 hereof pertaining to the binding effect
of certain amendments to the Credit Agreement on the Investment Manager, in the
event that this Agreement requires any action to be taken with respect to any
matter and the Credit Agreement requires that a different action be taken with
respect of such matter, and such actions are mutually exclusive, the provisions
of the Credit Agreement in respect thereof shall control.

19.                Miscellaneous.

(a)                 This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles. With respect to any Proceeding, each party irrevocably (i)
submits to the non-exclusive jurisdiction of the courts of the State of New York
and the United States District Court located in the Borough of Manhattan in New
York City and (ii) waives any objection which it may have at any time to the
laying of venue of any Proceedings brought in any such court, waives any claim
that such Proceedings have been brought in an inconvenient forum and further
waives the right to object, with respect to such Proceedings, that such court
does not have any jurisdiction over such party. Nothing in this Agreement
precludes either party from bringing Proceedings in any other jurisdiction, nor
will the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction.

(b)                 THE PARTIES HERETO IRREVOCABLY CONSENT TO THE SERVICE OF ANY
AND ALL PROCESS IN ANY ACTION OR PROCEEDING BY THE MAILING OR DELIVERY OF COPIES
OF SUCH PROCESS TO EACH SUCH PARTY AT THE ADDRESS SPECIFIED IN SECTION 16
HEREOF. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c)                 EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

15

 



(d)                 No failure on the part of either party hereto to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof nor shall any single or partial exercise of any right, remedy, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege, nor shall any
waiver of any right, remedy, power or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power or privilege with respect
to any other occurrence. No waiver shall be effective unless it is in writing
and is signed by the party asserted to have granted such waiver.

(e)                 The captions in this Agreement are included for convenience
only and in no way define or limit any of the provisions hereof or otherwise
affect their construction or effect.

(f)                  In the event any provision of this Agreement shall be held
invalid or unenforceable, by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provisions hereof.

(g)                 This Agreement may not be amended or modified or any
provision thereof waived except by an instrument in writing signed by the
parties hereto.

(h)                 This Agreement and the Credit Agreement contain the entire
understanding and agreement between the parties and supersedes all other prior
understandings and agreements, whether written or oral, between the parties
concerning this subject matter. The express terms of this Agreement control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.

(i)                   The Investment Manager (i) consents to, and agrees to
perform, the provisions of the Credit Agreement applicable to the Investment
Manager and (ii) agrees that all of the representations, covenants and
agreements made by the Investment Manager in this Agreement are also for the
benefit of the Lenders. The Investment Manager hereby consents to the collateral
assignment of this Agreement by the Company as provided in Section 7.01 of the
Credit Agreement.

(j)                  This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed an original, but all
such counterparts shall together constitute but one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.

(k)                 Each representation and warranty made or deemed to be made
herein or pursuant hereto, and each indemnity provided for hereby, shall survive
the execution and delivery and any termination or assignment of this Agreement
or resignation or removal of the Investment Manager.

16

 



(l)                   The Company hereby acknowledges and accepts all actions
that were taken by the Investment Manager and/or recommended to the Company by
the Investment Manager prior to the Closing Date, including all actions and
recommendations that were otherwise consistent with the services to be provided
by the Investment Manager to the Company pursuant to Section 1 of this Agreement
prior to the Closing Date, in each case, as if this Agreement had been in effect
at the time that such actions were taken or such recommendations were made.

20.                Non-Petition; Priority of Payments.

The Investment Manager shall continue to serve as Investment Manager under this
Agreement notwithstanding that the Investment Manager shall not have received
amounts due to it under this Agreement because sufficient funds were not then
available hereunder to pay such amounts in accordance with Section 9.01 of the
Credit Agreement, and agrees, in its capacity as a creditor of the Company, not
to cause the filing of an involuntary petition in bankruptcy against the Company
for such non-payment to the Investment Manager, until the payment in full of all
Obligations (except for contingent obligations in respect of which no claim has
been asserted in writing) under the Credit Agreement and the expiration of a
period equal to one year and one day (or, if longer, the applicable preference
period then in effect) following all such payments; provided that nothing in
this clause shall preclude, or be deemed to estop, the Investment Manager
(A) from taking any action prior to the expiration of the aforementioned one
year and one day (or, if longer, the applicable preference period then in
effect) period in (x) any case or proceeding voluntarily filed or commenced by
the Company or (y) any involuntary insolvency proceeding filed or commenced
against the Company, by a Person other than the Investment Manager or its
Affiliates, or (B) from commencing against the Company or any properties of the
Company any legal action which is not a Bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceeding. The provisions of this
Section 20 shall survive the termination of this Agreement for any reason
whatsoever.

The Investment Manager agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement shall be due and payable only in accordance
with the Priority of Payments in the Credit Agreement and only to the extent
that funds are available for such payments in accordance with such priorities.

21.                No Recourse.

The Investment Manager hereby acknowledges and agrees that the Company’s
obligations hereunder will be solely the corporate obligations of the Company,
and the Investment Manager will not have any recourse to any of the directors,
officers, employees, holders of the membership interest of Company with respect
to any claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transactions contemplated hereby. Recourse in respect of any
obligations of the Company hereunder will be limited to the Company’s assets and
on the exhaustion thereof all claims against the Company arising from this
Agreement or any transactions contemplated hereby shall be extinguished. The
provisions of this Section 21 shall survive the termination of this Agreement
for any reason whatsoever.

[signature page follows]

17

 

 

IN WITNESS WHEREOF, the parties hereto have caused this AMENDED AND RESTATED
INVESTMENT MANAGEMENT AGREEMENT to be executed by their respective authorized
representatives on the day and year first above written.



  COOPER RIVER LLC       By: /s/ Gerald F. Stahlecker   Name:  Gerald F.
Stahlecker   Title:    Executive Vice President       FS INVESTMENT CORPORATION
II       By: /s/ Gerald F. Stahlecker   Name:  Gerald F. Stahlecker  
Title:    Executive Vice President





[Signature Page to Investment Management Agreement]

 